               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

CLINTON EUGENE GILLEY, as
Administrator of the Estate of
CARL DAVID GILLEY, Nicole Leigh Lee,
As Administrator of the Estate of
CHRISTINE TARA WARDEN GILLEY, and
Clinton Eugene Gilley and Nicole Leigh
Lee as Co-Administrators of the Estates
of J.G. and G.G., minor children.

                  Plaintiffs,

v.                                        CIVIL ACTION NO. 1:18-00536

C.H. ROBINSON WORLDWIDE, INC.,
J&TS TRANSPORT EXPRESS, INC., and
BERTRAM COPELAND

                  Defendants.

                             OPINION AND ORDER

     Pending before the court is the plaintiffs’ Stipulated

Motion to Amend Complaint.      (ECF NO. 83).     Specifically, the

plaintiffs seek to file the First Amended Complaint, which adds

defendants M & K Truck Leasing, LLC and River Valley Capital

Insurance, Inc.    See id.    The plaintiffs assert that all parties

consent to the filing of the Amended Complaint.         Id.

     For good cause shown, the plaintiffs’ Stipulated Motion to

Amend Complaint (ECF No. 83) is GRANTED.         The reasons for this

Order will be set forth in a separate Memorandum Opinion filed

on a date in the future.      The Clerk is directed to file the

First Amended Complaint (ECF No. 83-1).
     The Clerk is directed to send copies of this Order to all

counsel of record.

     IT IS SO ORDERED this 10th day of April, 2019.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge
